Citation Nr: 1605041	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-04 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

2.  Entitlement to service connection for a lower back strain.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 and April 2009 rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The also Veteran filed a notice of disagreement in response to the denial of service connection for hearing loss and an inguinal hernia.  His February 2010 substantive appeal was limited to tinnitus and a low back strain. 

The Veteran presented testimony at a Board hearing in April 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for erectile dysfunction was raised by the Veteran in February 2009, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  In April 2003, the RO denied the Veteran's claim of entitlement to service connection for tinnitus.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the April 2003 decision is neither cumulative nor redundant of the evidence of record at the time of the April 2003 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  The weight of the evidence shows that the Veteran's tinnitus was incurred during service.

4.  The weight of the evidence shows that the Veteran's lower back strain was incurred during service.


CONCLUSIONS OF LAW

1.  The April 2003 RO rating decision, which denied the Veteran's claim of service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Evidence received since the April 2003 RO rating decision is new and material; accordingly, the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The criteria for an award of service connection for a lower back strain have been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board notes that the RO, in its April 2009 rating decision, reopened the Veteran's claim.  Despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Veteran's claim of service connection for tinnitus was denied by way of an April 2003 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2015) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence on record at the time of the April 2003 denial consisted entirely of the service treatment records.  They failed to include a diagnosis or treatment for tinnitus.  This was the basis for the denial.  

Evidence received since the April 2003 rating decision includes testimony from the Veteran that he was exposed to excessive noise during service, and that his tinnitus began during service.  He also submitted photographs showing that he was using a jackhammer without hearing protection (VBMS, 12/22/08).  

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the Veteran's testimony meets the low threshold of 38 C.F.R. § 3.156(a) and is new and material evidence to reopen the Veteran's claim; because it indicates that tinnitus might be related to service.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Tinnitus

At his April 2015 Board hearing, the Veteran testified that he was a combat engineer and that he was exposed to loud noises doing this work.  He testified that he noticed ringing in his ears while he was in the service and it has continued since then.  He stated that he experiences it every day.  He reported excessive noise exposure in the form of construction demolition (explosions) and the firing range.  Finally, he stated that it was not until 2008 that he became aware that he could receive treatment with the VA.    

The service treatment records contain no findings attributed to tinnitus.  However, the Veteran has provided testimony that he was exposed to excessive noise in service.  The Board considers the testimony to be competent and credible.  Moreover, he submitted photographs that show him involved in drilling with a jackhammer without the use of hearing protection (VBMS, 12/22/08).  

Post service medical evidence includes an April 2009 VA audiologic examination (VBMS, 4/10/09).  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported problems in both ears that come and go.  He reported having ear infections in both ears, the last occurring in 1983.  He stated that while in service, he was exposed to excessive noise in the form of heavy equipment and explosives.  He denied excessive noise exposure post service.  He reported difficulty hearing on the telephone, and trouble understanding conversations with noise in the background.  The Veteran reported an onset date of approximately 1985.  He did not relate it to any specific event.  The examiner opined that it was less likely than not that the Veteran's tinnitus is related to service.  His rationale was that the Veteran's hearing was within normal limits at the time of separation from service and at the April 2009 examination; and the Veteran reported an onset date of tinnitus that was "several years following military service."  

The Board finds that the evidence is in relative equipoise.  The Board notes that the Veteran provided highly credible testimony regarding having been exposed to excessive noise.  Moreover, it is substantiated by the Veteran's MOS as a combat engineer and by photographs submitted by the Veteran.  Additionally, the Veteran provided highly credible testimony in regards to his contention that he experienced tinnitus in service.  The Board acknowledges that this conflicts somewhat with the onset date noted in the April 2009 VA examination report in that the April 2009 VA examiner noted an onset date of sometime around 1985 (two years after service).  The Board notes that the Veteran is to be given the benefit of the doubt, as "sometime around 1985" could potentially date back to service that ended in August 1983.  It is noted that chronic diseases under 38 C.F.R. § 3.309(a) may be service-connected solely on evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic disease of the nervous system is listed as a chronic disease.  Moreover, the Board finds tinnitus to be such a disease.  See 67 Fed. Reg. 59033-01 (Sept. 19, 2002); 68 Fed. Reg. 25822-01 (May 14, 2003) (describing tinnitus as a phantom sensation arising from the brain which is comparable to a central nervous condition). 

Thus, the Board finds that in light of the Veteran's credible testimony, that service connection is warranted.  

Lower back strain

At the Veteran's April 2015 Board hearing, he testified that he was involved in heavy work while he was in a construction battalion.  He stated that he was involved in road construction, which involved using a jackhammer, picking up rocks, etc.  He stated that one day while he was loading lumber onto a truck, some lumber fell and landed on him.  After that, his back would bother him when he had to do a lot of lifting, so he was put on light duty.  He stated that when he got out of service, he still had back pain, but he did not know he could get treatment with the VA.  He self-medicated, and got treated by his sister (who started in the medical field working for pain specialist, Dr. A.S.H.).  It was not until 2008 that he realized he could get treatment at the VA.   

At the Veteran's hearing, he submitted an April 2015 statement from his sister.  She stated that when the Veteran was discharged from service, he displayed lower back pain as well as muscle spasms.  She stated that he began treating with her and Dr. A.S.H. (pain management specialist) in 1997.  

The service treatment records reflect that the Veteran reported back pain on a few occasions during service (VBMS, 7/10/14, pgs. 25, 26, 31).  

The Veteran underwent a VA examination in January 2009. The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported pain in his spine that began when he suffered a back strain in August 1981.  He described his current pain as sharp, stabbing, and burning.  Following a thorough examination, the examiner diagnosed the Veteran with lumbago secondary to back strain.  However, he opined that it was less likely than not that the disability was related to his in-service back strain.  His rationale was that typically, a back strain without bone or disk involvement resolves.  

The Board notes that the VA examiner failed to address the lay statements of the Veteran, notably that he has had pain since service.  His statements have since been substantiated by his sister's April 2015 statement.  The examiner's failure to address these contentions renders his opinion inadequate.  

Rather than remand for a further examination, the Board finds that the evidence is at least in equipoise.  There is no doubt that the Veteran sustained an injury in service.  Additionally, the Veteran's testimony regarding his MOS and his duties (heavy lifting, construction, demolition) are both highly credible, and substantiated by photographs.  Likewise, his testimony regarding continuity of symptomatology is highly credible.  Consequently, the Board finds that service connection is warranted for a lower back strain.  


Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board notes that RO letters dated November 2008 and December 2008 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for a lower back strain is granted.

Entitlement to service connection for tinnitus is granted.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


